Exhibit 10.04

FIRST AMENDMENT TO THE SILICON GRAPHICS, INC. RESTRICTED STOCK AGREEMENT

This Amendment to the Restricted Stock Agreement (the “Amendment”), is made and
entered into between SILICON GRAPHICS, INC., a Delaware corporation (the
“Company”) and Dennis McKenna (“Recipient”), as of April 17, 2006 (the
“Effective Date”).

WHEREAS, the Company entered into a restricted stock agreement with the
Recipient as of February 1, 2006 (the “Agreement”); and

WHEREAS, Sections 11 and 13 of the Agreement provide for the amendment of the
Agreement by a writing between the Company and the Recipient with the approval
of the independent Committee or the Board of Directors of the Company; and

WHEREAS, the Committee and the Board of Directors have approved this Amendment
to the Agreement on April 17, 2006;

NOW, THEREFORE, the Agreement is hereby amended as follows:

1. Section 2. Vesting. of the Agreement is hereby amended by deleting the first
sentence thereof and inserting the following sentence in lieu thereof

Three quarters of the Restricted Shares shall become vested and non-forfeitable
on December 31, 2006. The remaining quarterly installments shall become vested
and non-forfeitable as provided in the Agreement beginning on February 1, 2007.

2. This Amendment shall be effective immediately. In all other respects, the
Agreement shall remain in full force and effect as amended herein.

BY ACCEPTING THIS AGREEMENT, RECIPIENT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AMENDMENT.

 

SILICON GRAPHICS, INC.   RECIPIENT: By:  

/s/ Barry Weinert

 

/s/ Dennis McKenna

 

Barry Weinert

Vice President, General Counsel and Secretary

  Dennis McKenna